DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 04 June 2021. Claims 1-27 and 29 are pending and examined. Claims 1, 4, 8-11, 16 and 21 are currently amended. Claim 28 is cancelled.   
Response to Amendment
The Amendment filed 21 May 2021 has been entered. Claims 1-27 and 29 remain pending in the application. Regarding the Final Office Action mailed on 24 March 2021, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(a) and 112(b) rejections previously set forth. Applicant’s amendments avoided interpretations of “system” and “perception assembly” under 35 U.S.C. 112(f). 
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 21 May 2021, with regard to the rejections of claims 1 and 16 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3-4, 8-16, 18-19, 23-24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US20080162004, hereinafter Price) in view of Shike (US20180218304, hereinafter Shike).
As to Claims 1, 15 and 16, Price teaches a system, a machine and a method, comprising: 
an electronic control unit for generating a pile shape model representing the actual shape of a pile (Price, para 0029-30 teaches generating 3D models of the terrain features of a jobsite; para 0034 teaches the terrain feature is a pile; Fig. 5), 
determine desired 3D terrain map, the desired 3D terrain map being determined based on at least the pile shape model and information regarding the material type of the pile (Price, para 0032 teaches a desired 3D terrain map of the job site; para 0036 teaches material types; para 0022 teaches desired 3D terrain map based on 3D terrain map acquired by surveying techniques), 
determine a surplus volume between the nominal pile shape and the pile shape model (Price, para 0032 teaches the difference between current condition and desired condition, i.e. the difference is a surplus volume), 
determine a material entity to be removed from the pile based on the surplus volume (Price, para 0032 teaches the difference between current condition and desired condition, i.e. the difference is a surplus volume and the material entity to be removed), wherein the determined material entity does not extend into the nominal pile shape (Price, para 0032 teaches the difference between current condition and desired condition is a separate portion not included in the desired condition, i.e. the determined material entity does not extend into the nominal pile shape).
Price does not explicitly teach determining a nominal pile shape, determining an attack pose for an implement of a material moving machine to remove the determined material entity from the surplus volume so as to maintain the nominal pile shape, and autonomously operating an implement of the material moving machine to: position the implement in the determined attack pose; and remove the determined material entity from the surplus volume so as to maintain the nominal pile shape.
	However, in the same field of endeavor, Shike teaches the design landform being a target shape  (see at least Shike, para 0090), acquiring current land form data and design landform data into three-dimensional image data, i.e. a nominal pile shape (see at least Shike, para 0145, also see para 207 for shaping current landform into a designed landform based on a difference between them and Fig. 16, Fig. 17: the landform is a pile), based on the absolute position of the vehicle main body, and the relative position of the work member with respect to the vehicle main body, the construction machine can obtain an absolute position of the work member. The design landform data is transmitted from the computer system to the construction machine. Based on the design landform data being a target shape of an excavation target, the construction machine controls the work member so that the blade edge of the work member moves in accordance with the design landform (see at least Shike, para 0069).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Price to include determining a nominal pile shape, determining an attack pose for an implement of a material moving machine to remove the determined material entity from the surplus volume so Shike, para 0010).
As to Claims 3 and 18, Price in view of Shike teaches the system according to claim 1 and the method according claim 16, wherein the electronic control unit is further configured to determine an excluding portion of the pile which should be excluded from a portion of the nominal pile shape, the excluding portion being a portion excluded from the nominal pile shape wherein the excluding portion is determined by the information regarding the material type of the pile (Price, para 0032, lines 14-17 teaches the difference between the current condition and desired condition).
As to Claims 4 and 19, Price in view of Shike teaches the system according to claim 3 and the method according claim 18, wherein the electronic control unit is further configured to determine a horizontal main extension direction of the excluding portion, the electronic control unit being adapted to determine the material entity to be removed from the pile further based on the horizontal main extension direction (Price, para 0032 teaches a desired 3D terrain map). 
As to Claims 8 and 23, Price in view of Shike teaches the system according to claim 3 and the method according claim 18, wherein the pile has a bottom portion, the electronic control unit being adapted to determine if the excluding portion extends to the bottom portion (Price, para 0032 teaches determining the difference between current conditions and the desired condition).
As to Claims 9 and 24, Price in view of Shike teaches the system according to claim 8 and the method according claim 23, wherein, when the electronic control unit is further configured to: in response to a determination that the excluding portion extends to the bottom portion, determine that the material entity to be removed from the pile comprises the excluding portion (Price, para 0032 teaches the difference between current conditions and the desired condition).
As to Claim 10, Price in view of Shike teaches the system according to claim 1, wherein the system comprises a perception assembly, wherein the electronic control unit is further configured to receive sensor information from the perception assembly and generate the pile shape model based on the received sensor information (Price, para 0029).
As to Claim 11, Price in view of Shike teaches the system according to claim 10, wherein the electronic control system is further configured to generate a three-dimensional pile shape model representing the actual shape of the pile, the sensor of the perception assembly comprising at least one of a time-of-flight camera, a stereo camera, a structured light camera or an actuated laser range finder (Price, para 0029).
As to Claim 12, Price in view of Shike teaches the system according to claim 1, wherein the electronic control system is further configured to determine the pile shape model and/or the nominal pile shape when material has been removed from the pile (Price, para 0032, lines 1-5 from bottom; para 0048, lines 1-4).
As to Claims 13 and 26, Price in view of Shike and teaches the system according to claim 1 and the method according claim 18, wherein the material entity is a material volume (Price,  para 0034, lines 1-6 from bottom; para 0037, lines 10-14).
As to Claims 14 and 27, Price in view of Shike teaches the system according to claim 1 and the method according claim 18, wherein the implement has a maximum material loading capacity and the electronic control system is further configured to determine the material entity to be removed from the pile further based on the maximum material loading capacity (Price, para 0034, para 0036).
As to Claim 29, Price in view of Shike teaches the method of claim 28, wherein the method further comprises:
determining the pile shape model and/or the nominal pile shape when material has been removed from the pile (Price, para 0032, lines 1-5 from bottom; para 0048, lines 1-4).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Shike as applied in claims 1 and 16 above, and further in view of Wei (US20170138016, hereinafter Wei).
As to Claim 2 and 17, Price in view of Shike teaches the system according to claim 1 and the method according to claim 16. 
Price modified by Shike does not teach material type of the pile comprise a nominal angle of repose for the material type.
However, in the same field of endeavor, Wei teaches material type of the pile comprise a nominal angle of repose for the material type (Wei, para 0038, lines 1-3 from the bottom).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Price and modified by Shike to consider material type of the pile comprising a nominal angle of repose for the material type, as disclosed by Wei. One of ordinary skills in the art would have been Wei, para 0038, lines 1-3).
Claims 5-7, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Shike as applied in claims 1 and 16 above, and further in view of Gutter (US Patent No. 6823616, hereinafter Gutter).
As to Claims 5 and 20, Price in view of Shike teaches the system according to claim 4 and the method according to claim 19.
Price modified by Shike does not explicitly teach the electronic control system is further configured to determine a main material removal direction that is substantially parallel to the horizontal main extension direction.
However, in the same field of endeavor, Gutter teaches the system is adapted to determine a main material removal direction that is substantially parallel to the horizontal main extension direction (Gutter, col 2, lines 36-42; Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Price and modified by Shike to determining a main material removal direction that is substantially parallel to the horizontal main extension direction, as disclosed by Gutter. One of ordinary skills in the art would have been motivated to make this modification to provide an efficient method of excavating a volume of soil (Gutter, col 2, lines 27-35).
As to Claims 6 and 21, Price in view of Shike teaches the system according to claim 3 and method according to claim 18. 
Gutter teaches the excluding portion comprises a portion approximated by a line or a polygon fitted to top edge points of the excluding portion (Gutter, col 2, lines 36-42; Fig. 2).
As to Claim 7, 22 and 25, Price in view of Shike teaches the system according to claim 3 and method according to claim 18.
Gutter teaches the pile has an extension in a vertical direction and the excluding portion of the pile is determined to be located above the nominal pile shape in the vertical extension (Gutter, col 2, lines 36-42; Fig. 2).
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONGYE LIANG/Examiner, Art Unit 3667      
/YUEN WONG/Primary Examiner, Art Unit 3667